Citation Nr: 0621321	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  04-18 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran had active duty service from February 1943 to 
February 1946.  He died in April 2002.  The appellant is his 
surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of rating decisions issued in October 2002 and 
January 2003 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona.

In October 2005, the appellant testified at a hearing before 
the undersigned Veterans Law Judge at the RO (Travel Board 
hearing); a copy of the transcript is associated with the 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

In a recent decision, the United States Court of Veterans 
Claims (Court) held that "hypothetical entitlement" to DIC 
benefits under 38 U.S.C.A. § 1318 is allowed for claims filed 
prior to January 21, 2000, that is, the date of the VA 
regulation prohibiting "hypothetical entitlement."  Rodriguez 
v. Nicholson, 19 Vet. App. 275 (2005).  Since the veteran 
died in April 2002 and appellant's claim was filed in May 
2002, consideration on the basis of "hypothetical 
entitlement" is not warranted.  

Here, the appellant testified that she never said that the 
veteran died from service-connected disabilities because he 
had prostate cancer and then it went into his lungs.  But she 
contends that the veteran was disabled permanently for 10 
years prior to his death because the Social Security 
Administration (SSA) had found that the veteran had been 
disabled since 1974 because of his service-connected 
disabilities.  

This case must be remanded to comply with VA's duty to notify 
and assist claimants for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VA's 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
not provided with notice of the type of evidence necessary to 
establish an effective date, if service connection for the 
cause of the veteran's death or DIC benefits are granted on 
appeal, and it is unclear whether the RO has requested "that 
the claimant provide any evidence in the claimant's 
possession that pertains to [her] claim."  38 C.F.R. 
§ 3.159(b)(1).  

The duty to assist includes obtaining additional non-VA and 
VA treatment records and SSA records.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).  In response to a January 
2004 VA notice letter, the appellant sent in a 4-page list of 
health care providers who had treated the veteran and signed 
two blank VA Forms 21-4142 to permit the RO to obtain records 
from the identified health care providers.  But the RO did 
not seek additional records from the identified health care 
providers.  Moreover, the appellant also indicated that the 
veteran had received treatment at the VA medical facilities 
in Prescott, Arizona, and Saginaw and Ann Arbor, Michigan.  
Although one of the SSA's decisions (dated March 1983) is 
associated with the record, neither an earlier SSA decision 
nor the records upon which those decisions were made are in 
the claims file.  On remand, the VA should attempt to obtain 
any missing non-VA and VA treatment records and SSA records. 

Accordingly, the case is REMANDED for the following action:

1.  The VA must review the entire file 
and ensure that all notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. § 5103(a) and 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2006) and 
38 C.F.R. § 3.159 (2005), as well as 
VAOPGCPREC 7-2004.  In particular, VA 
must send the appellant a corrective 
notice, that: (1) explains the 
information or evidence needed to 
establish an effective date, if service 
connection for the cause of the veteran's 
death or DIC benefits are granted on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); and (2) requests or 
tells the appellant to provide any 
evidence in her possession that pertains 
to her claims.  The claims file must 
include documentation that VA has 
complied with VA's duties to notify and 
assist a claimant.

2.  The VA should ask the appellant to 
identify any of the veteran's medical 
records that might be pertinent to her 
claim that may still be available, which 
VA has not yet obtained and to sign 
authorizations for release of such 
medical information.  Then, VA must 
attempt to obtain records from the 
identified health care providers, in 
particular, missing treatment records 
from the VA medical facilities in 
Prescott, Arizona, and Ann Arbor and 
Saginaw, Michigan from February 1946 to 
the present.  If records are unavailable, 
please have the health care provider or 
the source so indicate.  The VA must 
continue development of this evidence, to 
include following up on all viable leads, 
until the custodian of the records 
informs VA that these records are missing 
or no longer available, or it is 
determined that further development would 
be futile, in which case, a formal 
finding must be made that such medical 
records are unavailable for review, that 
all procedures to obtain medical records 
have been exhausted, and that further 
attempts would be futile.  All responses 
and evidence received must be 
incorporated into the claims file.

3.  The VA should request copies of any 
decision(s) and accompanying medical 
records submitted in support of any claim 
by the appellant for disability benefits 
from the Social Security Administration 
(SSA).  If records are unavailable, SSA 
should so indicate.

4.  After completion of 1, 2 and 3 above, 
and any additional development deemed 
necessary, VA should readjudicate the 
appellant's claims.  If any determination 
remains unfavorable to the appellant, she 
and her representative should be provided 
with a supplemental statement of the case 
and be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

Thereafter, the case should be returned to the Board, if in 
order.  The purposes of this remand are to comply with due 
process of law and to further develop the appellant's claims.  
No action by the appellant is required until she receives 
further notice.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  The appellant and her 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



